IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


NICKOLAS FRASCA,

              Appellant,

 v.                                                        Case No. 5D16-2890

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed December 22, 2016

3.850 Appeal from the Circuit Court
for Hernando County,
Stephen E. Toner, Jr., Judge.

Nickolas Frasca, Perry, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee,   and     Rebecca Rock
McGuigan, Assistant Attorney General,
Daytona Beach, for Appellee.


PER CURIAM.

       Nickolas Frasca appeals the summary denial of his motion for postconviction relief

filed under Florida Rule of Criminal Procedure 3.850, alleging three claims. As to grounds

one and three, we affirm without comment. We reverse as to ground two because the

trial court failed to attach records that conclusively refute the claim.
      On remand, the trial court shall either attach the necessary records that

conclusively refute the claim made in ground two or hold an evidentiary hearing.

      AFFIRMED IN PART; REVERSED IN PART; REMANDED.


ORFINGER, EVANDER and COHEN, JJ., concur.




                                           2